DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 6/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 8,807,203 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerard Serapiglia on 6/3/2022.
The application has been amended as follows:
Please insert the following paragraph after the paragraph ending on line 22 on page 6 of the specification dated 11/26/2012:
In one or more embodiments, the titanium-based pillars are typically nominally 5 - 200 microns in height, nominally 5 - 500 microns in diameter, and
the spacing between the pillars (i.e. the gap) can be nominally 1 - 500 microns.
Please add the following paragraphs after the paragraph ending line 10 on page 28 on page 6 of the specification dated 11/26/2012:
Pillar SEM Images
Micro-machined (i.e. microfabricated) Ti pillars can be manufactured with controlled dimensions (height, diameter, and spacing) to engineer the wicking structure for optimum performance and customized to specific applications.
Titanium can be oxidized to form nanostructured titania (NST). Titanium is a material that provides for deposition in conjunction with high-thermally conductive materials. For example, materials such as gold or copper can be electroplated on titanium, and furthermore titanium can be deposited onto gold or copper.
Titanium is one of the few materials that can be microfabricated using cleanroom processing techniques, macro-machined in a machine shop, and laser welded to form a hermetic seal. The combination of these manufacturing techniques creates a unique method for fabricating TGPs.
The present invention describes fabrication of titanium-based Thermal Ground Planes (TGPs). The present invention includes two substrates (of which one or more can be constructed using titanium), one substrate supports an integrated super-hydrophilic wicking structure and a second substrate consists of a deep-etched (or macro-machined) vapor cavity that can optionally be laser welded to the wicking structure to form the TGP.
The Thermal Ground Plane (TGP) of the present invention typically comprises a substrate, which further comprises pillars 1404 that form a wicking structure 1405. Typically, the substrate is titanium, and typically the characteristic dimension of the titanium substrate is 25 - 500 um thick, and can span 1 cm - more than 20 cm in the lateral dimension. In other embodiments, substrate could be formed from other materials, such as but not limited to Al, Cu and the like, either alone or as a composite with titanium.
Typically, the pillars 104 are titanium, but can also be other materials in accordance with the present invention, including nano-structured titania (NST), a composite of titanium with other metals such as gold or copper, or other materials either alone or as a composite with titanium. In the present description, the discussion is with respect to titanium pillars 104, however, it is understood that other materials can be used as well in accordance with the present invention.
The titanium-based pillars 1404 are typically nominally 5 - 200 microns in height, and nominally 5 - 500 microns in diameter. The spacing between the pillars 104 (i.e. the gap) can be nominally 1 - 500 microns. These dimensions of the pillars, e.g., height, diameter, and spacing (or gap), are controlled and optionally varied within the plurality of pillars within the TGP 100 in order to maximize TGP performance. For instance, the dimensions can be designed such that viscous losses are minimized and capillary forces are maximized in order to improve TGP performance. Although the dimensions, or characteristics, of the pillars 1404 can vary throughout the TGP 100, the characteristics can vary locally within the TGP or can vary from one pillar 1404 to another pillar 1404, as desired for a given application or use of TGP, without departing from the scope of the present invention.
A second substrate 106, and structural members (which can be part of either substrate, second substrate, or separate members), are combined to form a vapor cavity. The first substrate is typically processed in accordance with the present invention to create the wicking structure 1405. The first substrate and second substrate are, again, typically titanium, however, either substrate 102 or the second substrate 106 can be of a different material, or different materials than each other, if desired.
FIG. 14 is a scanning electron microscope image of the titanium pillar microstructure in accordance with one or more embodiments of the present invention.
FIG. 14A shows pillars 1404 in an array structure to create an embodiment of wicking structure 105. As shown in FIG. 14B, the diameter “d” 14304, spacing or gap “g” 14306, and height “h” 14308 are fairly uniform, however, diameter 304, gap 14306, and height 14308 of the pillars 1404, individually, locally, or collectively can be controlled and/or optionally varied within the structure plurality of pillars to optimize the performance of the TGP.
The pillars 104 are arranged in an array such that the diameter 14304, spacing 14306, and/or height 14308 between the pillars 1404 are controlled and optionally varied to allow sufficient liquid flow velocity between the pillars 1404.
The flow velocity of liquid is controlled by reducing viscous losses while simultaneously providing optimal surface area in order to draw the fluid at a proper speed from the cool region to the hot region of the resulting TGP. Since the evaporation, adiabatic, and condensation regions of the TGP perform separate functions within the TGP: evaporation, vapor and liquid phases of fluid transport, and condensation, respectively, the pillar geometry, composition, and distribution can be specifically designed to perform optimally in each of these regions.
Further, the pillars 1404 in the wicking structure 1405 can be in an array format, or in any random, pseudo-random, or otherwise structured design without departing from the scope of the present invention.
Figure 14C shows a SEM image 14310 of nanostructured titania (NST) 14312 etched into a pillar 1404. The pillar 1404 is oxidized to produce hair-like NST 14312 with a nominal roughness of 200nm. Other embodiments may include NST 14312 with a nominal roughness of 1-1000 nm. The hair-like NST 14312 structure enhances the wetting properties of Ti pillars 1404 which increases the working fluid wetting performance within the wicking structure 1405, and the overall heat transport properties of the TGP.
Please insert the following Figure caption after Fig. 13 in the brief description of the drawings on page 9 of Applicant’s specification dated 11/26/2012.
FIG. 14 is a scanning electron microscope image of the titanium pillar microstructure in accordance with one or more embodiments of the present invention: (A) shows array wicking structure, (B) shows some dimensions that can be controlled including height, diameter, and spacing (denoted as gap, g), (C) is a closeup showing the nano-structured-titania (NST).
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: An addition of Figs. 14(A)-(C) as noted in the amendment of the specification above. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Please amend the claims 3, 4, 9, 18, 19, 26, 31, 35 and 36 and cancel claim 37 as filed on 5/2/2022 as follows:
Claim 3:
The thermal ground plane of claim 2, wherein, the channels each comprise the height of 5-200 μm, the between the structures of 1-500 μm.
Claim 4:
The thermal ground plane of claim 2, wherein:
the channels each comprise the height of 5-200 micrometers and the spacing between the structures of 1-500 μm, 
such that a thermal conductivity of the thermal ground plane between the first region and the second region is at least 100 Watts per m-K.
Claim 9:
The thermal ground plane of claim 8, wherein the at least one characteristic is selected from a group comprising:
the the  the structures defining each channel in the plurality of channels, an amount of the oxidation of each channel in the plurality of channels, and a pitch of each channel in the plurality of channels.
Claim 18:
A method for making a thermal ground plane, comprising:
microfabricating, including etching a microfabricated wicking structure in a first titanium substrate, wherein the microfabricated wicking structure includes structures each having a height of 5-200 micrometers and a spacing between the structures of 1-500 micrometers;
forming a vapor cavity in a second titanium substrate; and
thermally coupling the vapor cavity to the microfabricated wicking structure; and
wherein the microfabricated wicking structure is dimensioned such that a fluid contained within the vapor cavity and the microfabricated wicking structure is driven by capillary forces when the a first region of the thermal ground plane is thermally coupled to a heat source and a second region of the thermal ground plane is thermally coupled to a heat sink.
Claim 19:
The thermal ground plane of claim 1, wherein the microfabricated wicking structure includes channels each comprising the height - 200 micrometers, the spacing between the structures of 1-500 micrometers, and a length between 500 micrometers and 40 cm.
Claim 26:
The thermal ground plane of claim 25, wherein the wicking structure comprises channels each comprise between the structures of 1-500 
Claim 31:
The method of claim 18, wherein the wicking structure comprises channels each comprising the height 5-200 , the spacing between the structures of 1-500 micrometers, and a length in a range between 500 micrometers and 40 cm.
Claim 32:
The device of claim 1, wherein the microfabricated wicking structure comprises channels having having 
Claim 35:
The thermal ground plane of claim 1, wherein the microfabricated wicking structure comprises channels each comprising the spacing between the structures of 1-500 micrometers
Claim 36:
The thermal ground plane of claim 1, wherein the wicking structure comprises channels each comprising the height 5 and 200 micrometers
Claim 37: (cancelled)
Election/Restrictions
Claims 1-14, 16, 19, 25-27, 32, 33, 35, 36 and 39 are allowable. Claims 18 and 31, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I and II, as set forth in the Office action mailed on 4/22/2015, is hereby withdrawn and claims 18 and 31 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-14, 16, 18, 19, 25-27, 31-33, 35, 36 and 39 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A petition to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 129 for the benefit of a prior filed application (PCT/US2009/051285) has been granted on 4/12/2022. Therefore, Macdonald (WO 2010/036442) is not a prior art for rejecting the claims.
Also, none of the prior arts of record discloses or make obvious to the claimed subject matter, in particular, a wicking structure etched into a titanium substrate. Although microstructures etched on a surface is known (groove on a silicon or glass disclosed in Shinichi, JP 2559212 B2), none of the prior arts disclose such etching is provided onto a titanium substrate. 
Response to Arguments
Applicant’s arguments, see remarks, filed 5/2/2022, with respect to independent claims 1 and 25 have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763        

                                                                                                                                                                                                /JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763